DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/328,927 filed February 27, 2019.

Allowable Subject Matter
Claims 1, 3-10, & 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a cover plate for an organic electroluminescent display device comprising: wherein the light reflection suppression structure comprises a first insulating layer, a conductive layer and a second insulating layer which are stacked, wherein the conductive layer is disposed on the first insulating layer, and is electrically connected to the auxiliary electrode, and the second insulating layer is disposed on the conductive layer, wherein the first insulating layer has a first refractive index, the second insulating layer has a second refractive index, and the conductive layer has a third refractive index greater than the first and second refractive indices, in combination with the other limitations of claim 1. Claims 3-9 & 14-17 are also allowed based on their dependency from claim 1.
Claim 10 is allowed because none of the prior art either alone or in combination discloses a method of manufacturing a cover plate for an organic electroluminescent display device comprising: forming, on the auxiliary electrode, a light reflection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak (Pre-Grant Publication 2010/0097295)
Koh (Pre-Grant Publication 2012/0097990)
Yoon (Pre-Grant Publication 2015/0034913)





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID VU/Primary Examiner, Art Unit 2818